Citation Nr: 1735435	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  05-41 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus and ischemic heart disease (IHD).


(The issue of entitlement to service connection for bilateral arthritis of the hands will be the subject of a separate decision of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) from a March 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for erectile dysfunction.

In October 2007, the Veteran testified via videoconference, at the RO, before the undersigned Veterans Law Judge.

In February 2008, August 2012, and December 2015, the Board remanded the issue for additional development. 

In July 2015, the Veteran filed a substantive appeal on the issue of entitlement to service connection for bilateral arthritis of the hands, requesting a videoconference hearing. As established by BVA Directive 8430, Paragraph 14(a), the Board's policy is to adjudicate in a single document all issues over which the Board has jurisdiction in an individual case. Eleven exceptions to this general policy are set forth in BVA Directive 8430 ¶ 14(c), including exception 9, for cases with hearings by different Board Members. In this case, although the appeal of the issue of bilateral arthritis of the hands has been certified to the Board, resolving the issue of bilateral arthritis of the hands in this document would be inappropriate as the Veteran has already had hearing before a different judge on the issue contained here.  As such, that issue will be the subject of a separate decision of the Board.



FINDING OF FACT

The competent medical evidence of record supports a finding that the Veteran's ED has been aggravated by service-connected diabetes mellitus and IHD.


CONCLUSION OF LAW

The criteria to establish service connection for ED as secondary to diabetes mellitus and IHD have been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Service Connection

The Veteran claims that his diagnosed ED is caused or aggravated by service-connected diabetes mellitus and/or IHD, to include the medications the Veteran is taking to treat these conditions. The Board finds that the medical evidence of record, to include a VA examination, shows that the Veteran's ED has at least been aggravated by diabetes. Therefore, the claim for secondary service connection must be granted. 

Generally, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his ED was aggravated beyond its normal progression by his service-connected type two diabetes mellitus, IHD, and the medication he takes for these conditions. The Veteran has established service connection for type II diabetes mellitus effective June 2004 and IHD effective May 2010. 

The Veteran underwent VA medical examination in February 2005. The examiner diagnosed the Veteran with ED. The examiner stated that the Veteran reported that his ED began in 2002. The examiner opined that Veteran's ED predates his diagnosis of diabetes mellitus and that the likely cause of his ED was hypogonadism. 

The Veteran underwent another VA examination in November 2009. The examiner diagnosed the Veteran with ED. The examiner opined that the ED is not related to his diabetes because the Veteran was diagnosed with diabetes in 2004 and the ED started, according to the Veteran, in 2005. The examiner reasoned that the Veteran had other comorbid conditions that could contribute to the development of erectile dysfunction including morbid obesity, hypertension, smoking history, and possibly hyperlipidemia. 

An addendum medical opinion was provided in April 2015. The examiner diagnosed the Veteran with ED. The examiner opined that the likely etiology of the Veteran's ED was due to low serum testosterone, smoking history and morbid obesity. The examiner opined that the Veteran's ED is less likely as not related to or aggravated by his diabetes because the Veteran was diagnosed with diabetes in 2004 and the Veteran reported ED starting in 2005. The examiner reasoned that it usually takes multiple years for ED to develop after a diagnosis of type II diabetes mellitus. The examiner further stated that the Veteran's ED is more likely due to and aggravated by his other comorbid conditions that could contribute to the development of ED including morbid obesity, hypertension, smoking history, and low serum testosterone. 
 
An additional addendum medical opinion was provided in December 2015. The examiner opined that the Veteran's ED is less likely as not due to or aggravated by IHD and type II diabetes mellitus, and more likely due to morbid obesity, hypertension, smoking and low testosterone. 

Finally, in January 2016, another addendum medical opinion was provided by the same examiner who provided the December opinion. The examiner stated that although erectile dysfunction can be aggravated by type II diabetes mellitus, IHD, or medications prescribed for these conditions, it would be mere speculation to conclude which factors contributed more to the Veteran's ED. The examiner opined that the Veteran's current ED is at least as likely as not aggravated by his comorbid conditions to include service connected type II diabetes mellitus and IHD and nonservice-connected morbid obesity, hypertension, smoking history, and low serum testosterone. 

The Board finds that the competent medical evidence supports a finding that the Veteran's ED has been aggravated by service-connected diabetes mellitus and/or IHD, to include the medication the Veteran takes for these conditions. The December 2015 and January 2016 VA examiner indicated that while the likely etiology of the Veteran's ED was morbid obesity, hypertension smoking history and low testosterone, his ED was at least in part as likely as not aggravated by diabetes and IHD (along with other nonservice-connected comorbid conditions). 

Thus the Board finds that Veteran is currently diagnosed with ED. The Board further finds that the Veteran's ED was aggravated by service-connected diabetes mellitus and/or IHD. 

The Board notes that the VA examiner's opinion did not expressly provide or establish a baseline level of disability for the Veteran's ED disability before it was worsened by the service-connected disability. However, the Board finds that this is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the grant of service connection here. It will later be determined if evidence of quantifiable aggravation exists to support a compensable rating, which is not the issue immediately before the Board. 

Accordingly, the Board finds that the competent medical evidence shows that the Veteran's ED has been aggravated by service-connected diabetes mellitus and/or IHD. Resolving reasonable doubt in favor of the Veteran, the Board finds that secondary service connection for ED is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ED as secondary to service-connected disability is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


